PER CURIAM.
The plaintiff sues for breach of contract of employment. All of the defendant’s witnesses were in defendant’s employ. It was for the jury, under those circumstances, to say to what extent, if any, their business relationship impaired or destroyed their credibility, and it was error on the part of the trial justice, after charging that “employment is not the basis for the creation or claim of interest,” to refuse to charge that the “jury may infer that, if a witness is in the employ of a litigant and receives a salary from him, that fact may have some bearing upon the testimony.”
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.